DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (USPN 20100160749-cited by the Applicant).
Regarding claims 1, 9-10, 13, 15, 20, Gross et al. discloses an implantable device for measuring glucose concentration of a body fluid when implanted, the implantable device comprising: a housing ([0186], support 21 is considered the housing); a glucose measurement unit contained in the housing, the glucose measurement unit comprising: a first linearly polarized light source (element 40) configured to emit linearly polarized light to outside of the housing of the implantable device, and a linearly polarized light sensor configured to detect linearly polarized light returned from the first linearly polarized light source via the outside of the housing, and output a first electrical signal based on the detected linearly polarized light ([0195], [0223]); and a wireless communication module contained in the housing, the wireless communication module configured to wirelessly communicate with an external wireless communication device, wherein the wireless communication module is configured to wirelessly transmit a signal based on the first electrical signal to the external wireless communication device ([0271]), wherein the linearly polarized light sensor comprises a linearly polarized light filter and a first optical sensor, wherein the linearly polarized light filter is configured to linearly polarize the light returned through a light transmissive part of the housing from the first linearly polarized light source, and wherein the first optical sensor is configured to output the first electrical signal based on the detected light linearly polarized by the linearly polarized light filter ([0199], [0222]), and wherein the linearly polarized light filter comprises a Kerr cell arranged such that the linearly polarized light returned from the first linearly polarized light source via the outside of the housing passes through the Kerr cell before being detected by the first optical sensor ([0199], [0222]).
Regarding claims 2 and 16, Gross et al. discloses the wireless communication module is configured to wirelessly receive power from the external wireless communication device ([0199], [0222]).
Regarding claim 3, Gross et al. discloses the implantable device is dimensioned to be implantable into a human blood vessel ([0193], [0199]).
Regarding claims 4 and 17, Gross et al. discloses the housing comprises a recess, wherein the light emitted by the first linearly polarized light source to the outside of the housing is emitted through a first side wall of the recess, and wherein the linearly polarized light detected by the linearly polarized light sensor is returned through a second side wall of the recess ([0261], [0272]).
Regarding claims 5 and 18, Gross et al. discloses the implantable device further comprises at least one lens arranged to focus the light emitted from the first linearly polarized light source towards a point outside the housing ([0186]-[0187]).
Regarding claims 7 and 19, Gross et al. discloses the glucose measurement unit further comprises a second optical sensor and a linear polarizer, wherein the linear polarizer is arranged to linearly polarize light returned from the linearly polarized light source via the outside of the housing, wherein the second optical sensor is arranged to detect the light linearly polarized by the linear polarizer and output a second electrical signal based on the detected light linearly polarized by the linear polarizer, and wherein the wireless communication module is configured to wirelessly transmit the signal based on the second electrical signal ([0252], [0261]).
Regarding claims 6, 8, Gross et al. discloses the glucose measurement unit further comprises a second linearly polarized light source, a second optical sensor and a linear polarizer, wherein the second linearly polarized light source is configured to emit linearly polarized light to the outside of the housing, wherein the linear polarizer is arranged to linearly polarize light returned from the second linearly polarized light source via the outside of the housing, wherein the second optical sensor is arranged to detect the light linearly polarized by the linear polarizer and output a second electrical signal based on the detected light linearly polarized by the linear polarizer, and wherein the wireless communication module is configured to wirelessly transmit the signal based on the second electrical signal ([0261], [0271]).
Regarding claim 12, Gross et al. discloses the implantable device further comprises a temperature sensor, and wherein the wireless communication module is configured to wirelessly transmit a signal based on a temperature measured by the temperature sensor to the external wireless communication device ([0199], [0222]).
Regarding claim 14, Gross et al. discloses the external wireless communication device is a smartphone ([0196], [0262]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791